Citation Nr: 1540418	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee. 

2. Entitlement to an initial rating in excess of 30 percent for instability of the right knee. 

3. Entitlement to an effective date earlier than October 31, 2008 for the award of service connection for degenerative arthritis of the right knee. 

4. Entitlement to an effective date earlier than October 31, 2008 for the award of service connection for instability of the right knee. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to November 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  An August 2010 decision granted service connection for degenerative arthritis of the right knee with a history of deficient ACL and assigned a 10 percent rating effective October 31, 2008.  A February 2012 decision granted service connection for right knee instability and assigned a 10 percent rating effective the same date.  A November 2013 rating decision raised his initial rating for instability to 30 percent.  The Veteran has continued to appeal both the initial ratings and effective dates for service connection for these right knee conditions.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC in June 2015.  A transcript is contained in the electronic claims file.  


FINDINGS OF FACT

1. The Veteran's right knee has degenerative arthritis documented by x-rays.  

2. His right knee does suffer from painful motion and instability.  

3. At worst, his forward flexion of the right knee was limited to 100 degrees, whereas his extension was largely normal.  

4. His right anterior cruciate ligament (ACL) is fully ruptured, while he has dislocated or disrupted cartilage involving his meniscus.  

5. His right knee exhibits locking, crepitus, and effusion.

6. The earliest communication from the Veteran indicating an intent to file a claim for service connection for a right knee condition was received by VA on October 31, 2008.

CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2014).

2. The criteria for an initial rating higher than 30 percent for instability of the right knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

3. The criteria for a separate 20 percent rating for dislocated cartilage of the meniscus with a fully ruptured ACL are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2014).

4. The criteria for effective date prior to October 31, 2008, for the grant of service connection for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.156(b), 3.157, 3.400 (2014).

5. The criteria for effective date prior to October 31, 2008, for the grant of service connection for instability of the right knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.156(b), 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veteran's claims decided here are "downstream" elements of the RO's original grant of service connection for his right knee conditions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The initial March 2009 notice covered the downstream elements of disability rating and effective date and he was issued a Statement of the Case (SOC) and Supplemental Statements of the Case (SSOCs) that also contained the applicable laws and regulations. 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the Veterans Claims Assistance Act (VCAA) or identified by the Veteran.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, including service treatment records (STRs) and identified private and VA medical records.  The Veteran has not contended that there are relevant outstanding records and specifically stated that this was not the case at his June 2015 hearing.  Additionally, the Veteran has been provided with multiple VA examinations to assess the severity of his right knee conditions.  These examinations, including the most recent set performed in February 2015, provide the information needed to properly rate the Veteran's knee conditions under the appropriate diagnostic codes, especially when considered along with the other relevant evidence in the file.  

Finally, the Board notes that the Veteran was provided a hearing in June 2015.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Since there is no indication of any relevant evidence still needing to be obtained concerning the claims, the Board is proceeding with their consideration. 

The Board notes that the Veteran filed a separate claim for service connection for stomach cancer in September 2014.  While a rating decision has not yet been produced considering this claim, the Board notes that the Veteran was provided initial VCAA notice in August 2015 and that the claim is listed as active in his electronic Veterans Benefits Management System (VBMS) profile.  Thus it appears that the RO has initiated adjudication of the claim and there is no need to refer the issue back.  

Higher Initial Ratings

The Veteran seeks higher ratings for conditions of his right knee.  He currently has a 10 percent rating in effect for degenerative arthritis of the right knee with a history of a deficient ACL and a 30 percent rating for instability of the right knee.  He has variously alleged, including at his Board hearing, that his conditions significantly limit his activity level.  He testified that he can no longer take part in sports he used to enjoy and that his knee locks up during the day and night, causing falls and sleep disturbance.  He further testified that he experiences increased pain, guarded movement, and difficulty walking.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes (DCs) identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119   (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See Hart v. Mansfield, 21 Vet. App 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

As a preliminary matter, the Board notes that the Veteran is now in receipt of a 30 percent rating for instability of the right knee effective October 31, 2008, which is the date of his original claim for service connection.  His instability is rated under 38 C.F.R. § 4.71a, DC 5257 and 30 percent represents the highest scheduler rating under that code.  Thus, he is not warranted an even higher rating and this claim must be denied.  

The Veteran's degenerative arthritis of the right knee with a deficient ACL is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010.  DC 5010 concerns arthritis due to trauma, i.e., post-traumatic arthritis, which is rated as degenerative arthritis under DC 5003.  DC 5003 directs that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.

Under DC 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating. 

Under DC 5261, extension limited to 5 degrees is noncompensable.  The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for a 20 percent rating is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.  The criterion for the next higher rating, 40 percent, is extension limited to 30 degrees.  The criterion for the maximum rating, 50 percent, is extension limited to 45 degrees.

The Veteran underwent a VA examination in May 2009.  A detailed history of the Veteran's right knee was recorded, including his deficient right ACL.  The Veteran reported pain on both sides of the right knee, which he described as aching, sharp, and stiff.  This caused him difficulty when walking.  He further reported weakness, stiffness, giving way, lack of endurance, and locking.  There was no swelling, heat, redness, fatigability, or dislocation.  He reported the following functional impairments: he could no longer run, walk fast, or turn the body in a pivoting manner; he could no longer kick a soccer ball, play baseball, or performing running sports with grandchildren; and he wore a knee brace for support.  

On examination, the right knee had guarding of movement and popping.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, or subluxation.  His range of motion measurements were normal, but joint function was additionally limited by pain after repetitive use.  However, the examiner denied that there was additional limitation in degree.  All of the stability tests performed yielded normal results.  X-rays showed degenerative arthritic changes.  His final diagnosis was degenerative arthritis of the right knee joint.  The examiner stated that the effect of this condition on the Veteran's usual occupation was that it hindered his work performance as an attorney as he had difficulty "going up and down" and that the knee locked often.  It affected his daily activities in that it caused difficulty walking, driving, and using stairs.  

The Veteran's wife submitted a statement in June 2010 detailing the Veteran's troubles with his right knee, including pain and giving out on occasion.  However the statement is more concerned with the onset of the Veteran's knee troubles and the link to his active duty service.  

He underwent another VA examination in February 2012.  His diagnosis of degenerative arthritis with deficient ACL and right knee instability, status post right arthroscopy was noted.  A history of the knee was recorded.  The Veteran complained of locking and buckling in the knee and stated that he has fallen because of it.  He reported flare-ups that impacted the function of the knee, including the inability to run, making physical activity difficult.  His range of motion measurements were as follows: flexion to 115 degrees with pain at 115 degrees; extension to 0 degrees (no limits) with no pain.  After repetitive use testing, his flexion was limited to 110 degrees while the extension remained normal.  The examiner further indicated that there was additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  There was functional loss and/or functional impairment in the form of less movement than normal, weakened movement, pain on movement, interference with sitting, and crepitus.  There was pain to palpation for joint line or soft tissues.  Muscle strength testing was normal.  The posterior drawer test was normal, while there was 1+ (0-5 millimeters) instability according to the medial-lateral instability test.  The Veteran was unable to perform the Lachman test.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner indicated that the Veteran had the following meniscus (semilunar cartilage) symptoms and conditions: a meniscal tear, frequent episodes of joint "locking", and frequent episodes of joint pain.  His February 2005 meniscectomy was noted, with residual symptoms of pain and locking.  There were scars, but none were painful, unstable, or greater in total area than 39 square centimeters.  The Veteran's use of a brace was noted.  The examiner concluded that the Veteran's knee condition impacted his ability to work, as stiffness limited his ability to sit at a desk.  He also had difficulty walking, turning, and using the stairs.  

There is a private September 2012 MRI of the right knee.  It notes a history of right knee pain and locking, as well as the Veteran's prior surgeries.  It showed a complex tear of the medial meniscus as well as an ACL that was described as "not clearly identified and is likely chronically ruptured."  There was soft tissue edema underlying the iliotibial band.  There was also diffuse full-thickness cartilage loss and fissuring along the weight-bearing surfaces of the medial femoral condyle and tibial plateau with underlying subchondral sclerosis, cortical remodeling, and marrow edema.  There was also full-thickness cartilage fissuring along the trochlear sulcus with underlying cortical irregularity and small subchondral cyst.  There was full-thickness cartilage fissuring along the medial patellar facet.  There was trace joint effusion.  Additionally, there were degenerative changes present. 

The Veteran underwent arthroscopic surgery on his medial and lateral meniscus in October 2012, the report of which is contained in the claims file.  This record states that "there were associated grade [four] articular cartilage changes of the tibial chondral surface medially."  There is a November 2012 post-surgery record indicating that "his range is from 5 to 100 degrees."  

There is an October 2013 private record which described small-to-moderate right knee effusion.  There was crepitance within the knee and a palpable bone spur without deformity.  He had full extension, whereas flexion was limited to 130 degrees.  He had 3+ instability, which the physician described as moderate.  The physician further stated that the arthritis was a result of his original ACL year.  He further stated the Veteran's knee was deteriorating.  

He had another VA examination in February 2015.  The examiner listed the following diagnoses for the right knee: meniscal tear, anterior cruciate ligament tear, osteoarthritis, instability, and status post arthroscopic partial meniscectomy.  A recent history of the Veteran's knee was provided, including his arthroscopic surgery in 2012.  The Veteran stated he had flare-up pain in the right knee joint twice per week, which he rated as ten out of ten in terms of intensity.  These lasted for one hour.  He stated that he had trouble with stairs, kneeling, squatting, and running.  He said his knee "gives up" on occasion.  The Veteran's range of motion measurements were as follows: flexion 0 to 130 degrees and extension 130 to 0 degrees.  There was no pain, but there was evidence of pain with weight bearing.  He was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion deficiency.  The examiner concluded that she could not state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time without resorting to mere speculation, as the Veteran was not examined immediately after repetitive use over a period of time.  

The examiner stated that the Veteran was not experiencing a flare-up at the time of the examination, but did again note his report of flare-ups that happened twice a week and lasted an hour.  The examiner stated that the examination neither supported nor contradicted the Veteran's report.  She again refrained from providing an opinion as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups as it would require speculation.  She stated that he could not do this because the Veteran was not experiencing a flare-up.  Muscle strength testing was normal and the examiner denied there was any ankylosis present.  The examiner then noted a history of slight lateral instability.  However the Veteran's instability testing was all normal.  

The examiner stated the Veteran had a meniscus (semilunar cartilage) condition in the past-his meniscal tear.  She noted the surgeries in 2005 and 2012.  The use of a brace was noted.  The examiner stated that imaging studies of the right knee showed degenerative or traumatic arthritis.  The examiner also summarized the results of the September 2012 MRI.  There was objective evidence of crepitus.  In terms of impact on the Veteran's ability to perform occupational tasks, the examiner stated that his knee condition affected his ability to use stairs.  She also stated generally the conditions impacted his work as an attorney, which called for him to sit in front of a computer and appear in court.  The Veteran denied losing any days of work in the past 12 months due to the condition.  In conclusion, the examiner stated that the right knee lateral and medial meniscus tear represented the progression of the service connected right knee condition.  

The Veteran has submitted multiple statements concerning his right knee.  He has highlighted that his knee locks regularly, including at night while sleeping.  He has further stated that he quit running altogether in addition to all sports activities that involve lateral or rotating movement.  

After review of the above, the Board must deny the Veteran an initial rating higher than 10 percent for degenerative arthritis of the right knee.  The medical evidence does not show that he has ever been diagnosed with ankylosis of the right knee, thus a higher rating based upon limitation of motion pursuant to DC 5256 is not warranted.  Additionally, objective testing has never shown flexion of the right leg limited to 30 degrees or less, nor has it shown extension limited to 15 degrees or less.  This is taking into account pain he experienced on testing.  He has not shown that excess movement, pain, weakness, excess fatigability, or incoordination sufficiently limit his range of motion for a rating higher than 10 percent under these DCs, thus he is not warranted a higher rating even when considering the DeLuca factors.  The objective range of motion measurements at his VA examinations, including those taken after repetitive use, do not approach the limitation needed for the higher rating.  And while the VA examiners refused to speculate on the degree of functional impairment on flare-ups, there is not sufficient evidence elsewhere, including in the Veteran's own testimony, that would warrant a higher rating based upon this.  The Veteran consistently stated that during flare-ups, he experienced increased pain which affected his movement, but not that his knee's motions were severely limited.  Therefore the Board concludes that his 10 percent rating for degenerative arthritis, confirmed by x-ray and with objective evidence of painful motion is fully adequate to rate this condition and he is not warranted one higher based upon further limitation of motion.  

However, the Board is granting the Veteran a separate, 20 percent rating pursuant to DC 5258, for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion to the joint.  The medical evidence shows that his ACL in the right knee is fully ruptured, while he dislocated cartilage involving his meniscus.  He has competently reported locking and pain, which the examiners have noted in their reports.  The February 2015 VA examiner concluded that the meniscus condition was a progression of his service-connected right knee condition.  Furthermore, there was effusion noted in the September 2012 and October 2013 medical evidence.  Thus he is warranted this additional rating.  The locking and effusion are distinct from his pain, limitation of motion, and instability and thus, assigning an additional rating does not constitute pyramiding in this instance.  Resolving all doubt in the Veteran's favor, the Board is granting him this additional rating.   

By regulation, the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68. Amputation from the middle or lower third of the thigh, amputation with a defective stump, or amputation not improvable by prosthesis controlled by natural knee action is evaluated as 60 percent disabling. See 38 C.F.R. § 4.71a , Codes 5162, 5163, 5164. The current assignment of ratings does not violate the amputation rule as it is below 60 percent. 38 C.F.R. § 4.68.

In reaching the above decisions, the Board also has considered whether an extraschedular rating is warranted for any of these right knee conditions.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected disabilities is inadequate.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  His right knee condition and its symptoms of pain, limited motion, effusion, tenderness, instability, locking, giving way, crepitus, and cartilage damage are fully contemplated by the criteria found 38 C.F.R. § 4.71a, DCs 5256 through 5263.  Thus, step 1 of the Thun analysis therefore is not met and referral is not needed.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

III. Earlier Effective Dates

The Veteran argues that he is warranted earlier effective dates for the grants of service connection for right knee degenerative arthritis and right knee instability.  He states that his right knee conditions are documented via his STRs and early post-service treatment records and thus, his ratings should extend back to before he submitted his claim for benefits.  

Generally, the effective date for the grant of service connection will be the day following separation from service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, or a claim that is reopened after a final disallowance, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In order for the Veteran to be entitled to an effective date earlier than October 31, 2008, the Board must determine whether the claims folder contains any informal claim for benefits for service connection for right knee conditions prior to that date. 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); Lalonde, 12 Vet. App. at 382.

There is no provision in the law for awarding an earlier effective date based on any assertion that an acquired disorder existed from the time of his military service.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The Veteran has variously alleged that because VA granted his claim for service connection for a right knee condition, he is warranted an effective date back to his discharge from active duty service.  He has stated that the policy of limiting the effective date to the date the claim was made is "disingenuous" and "wrong."  He also testified at his hearing that at the time of his discharge he was not aware of the one year deadline enacted by 38 C.F.R. § 3.400(b)(2)(i).  

Here, the first claim the Veteran ever submitted concerning his right knee conditions was received October 31, 2008.  There is no earlier communication from the Veteran contained in the claims file.  This represents his current effective date.  There is no communication from the Veteran or any representative before this time indicating an intent to seek or a belief in entitlement to service connection for a right knee condition.  Although the evidence shows that the Veteran was treated for right knee issues prior to his current effective date, medical evidence alone cannot be an informal claim, there must be claimant intent to apply for a benefit. See Brannon, 12 Vet. App. 32.  

The Board's actions are bound by the applicable law and regulations as written and have no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  The preponderance of the evidence is against the Veteran's claims for earlier effective dates for the grant of service connection for right knee degenerative arthritis and right knee instability.  As there is no legal basis for assignment of an earlier effective date than October 31, 2008, the Board finds that an earlier effective date for these conditions is not warranted.  As such, his claims for earlier effective dates must be denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee is denied.

Entitlement to an initial rating in excess of 30 percent for instability of the right knee is denied.

However, entitlement to an additional 20 percent rating for dislocated cartilage of the meniscus with a fully ruptured ACL is granted.  

Entitlement to an effective date earlier than October 31, 2008 for the award of service connection for degenerative arthritis of the right knee is denied.

Entitlement to an effective date earlier than October 31, 2008 for the award of service connection for instability of the right knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


